Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 3, the limitation “the processor” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders et al U.S. Patent 9,779,538.

Claim 2, wherein analyzing the received data comprises: determine from the at least one action whether the one or more users has entered the environment/room via the location tracking device (col. 5, lines 29-34).
Claim 3, accessing a database (user profile data store 220) having one or more entries related to the one or more users which have entered the environment/room (col. 6, lines 19-23).
Claim 4, adjusting, the processing device 206, the one or more interactive aspects of the environment (start displaying video content) based on data obtained from the database entries related to the user(s) which have entered the environment (col. 6, lines 19-34).
Claim 5, wherein the one or more database entries identifying at least one preferences (voice recognition system; physical characteristics such as size and speed) associated with the environment.

Claim 8, Sanders et al further discloses the step of determining, in the processing device 206, an identity of the user(s) via user profile data store 220 based on the data received from the one or more permanent devices. 
Claim 9, wherein the one or more temporary devices includes a smart device carried or worn by the user(s) (VR goggles) (col. 5, lines 55-62). 
Claim 10, as best understood, wherein the modifying one or more aspects of the environment comprising the step of customizing, via the processing device 206, interactive content (sound and images) in one or more areas of the environment based on the identity of the user(s). (col. 6, lines 19-34).
As for claims 11-19 direct to an apparatus for performing the above method comprising a processing device (206) within the immersion computer system 202 configured to perform all of functions as explained above for claims 1-10.  For example, claim 11 is corresponding to method claim 1 above, claim 12 is corresponding to claim 2 above, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711